Per Curiam.
This court is without authority to consider an appeal requiring a transcript of the evidence where the record fails to disclose that the transcript was filed in the lower court within the time allowed by law or as extended by a valid *28court order. Davis v. Davis, 222 Ga. 579 (151 SE2d 123); Joiner v. State, 223 Ga. 367 (155 SE2d 8).
Argued April 5, 1967
Decided May 31, 1967
Rehearing denied June 20, 1967.
William I. Aynes, Paul C. Myers, N. G. Reeves, Jr., for appellant.
Spivey &: Carlton, Milton A. Carlton, Sr., for appellee.

Appeal dismissed.


Jordan, P. J., Deen and Quillian, JJ., concur.